Name: Commission Regulation (EEC) No 236/93 of 3 February 1993 concerning applications for 'ACP' import licences for products falling with CN code 1007 00 90 with advance fixing of the import levy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 27/30 Official Journal of the European Communities 4. 2. 93 COMMISSION REGULATION (EEC) No 236/93 of 3 February 1993 concerning applications for 'ACP' import licences for products falling with CN code 1007 00 90 with advance fixing of the import levy exceed the quantities in the annual quota, on the third working day following submission of the applications at the latest ; Whereas applications for licences submitted on 1 February 1993 relate to 188 010 tonnes and the maximum quantity which may be imported is 100 000 tonnes at a levy reduced by 60 % ; whereas the corres ­ ponding percentage reduction for import licence applica ­ tions submitted on 1 February 1993 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 0, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from 1 the processing of agricultural products originating in the ACP States or in the overseas countries or territories (OCT) (3), as amended by Regulation (EEC) No 297/91 (4), Having regard to Commission Regulation (EEC) No 865/90 of 4 April 1990 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) (*), and in particular Article 1 (4) thereof, Whereas the Commission must fix a single coefficient for reducing the quantities applied for where these quantities HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for the 'ACP' quota at a levy reduced by 60 % for sorghum falling within CN code 1007 00 90 submitted on 1 February 1993 and forwarded to the Commission, Shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,531887. Article 2 This Regulation shall enter into force on 4 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 84, 30. 3. 1990, p. 85. 0 OJ No L 36, 8. 2. 1991 , p. 9. 0 OJ No L 90, 5. 4. 1990, p. 16.